I concur in all that portion of the opinion by Mr. Justice Whitfield relating to the power of the courts in appropriate litigated cases to examine the legislative journals and determine therefrom whether in the enactment of a duly challenged statute, the Constitution was complied with as to matters required by the Constitution to be entered upon the journals.
I am of the view that since the amendment of 1928 to Art. III, Sec. 21 of the Constitution, affirmatively requiring evidence that notice of intention to apply for passage of local legislation has been published to be established in the Legislature by having affidavit of proof of publication attached to the proposed bill when the same is introduced and also entered in full upon the journals of the House in which the bill is introduced (See Keene v. Lake County, 125 So. R. 908), the courts may look to the affidavit attached to the bill and to the affidavit as spread upon the journal for the purpose of determining whether the affirmative requirements of the Constitution just mentioned have been complied with in the passage of the bill, and if not, to so adjudicate, thereby rendering the bill inoperative. (See Whitney v. Hillsborough County, decided at this term.) The present mandatory requirement that such *Page 777 
evidence shall appear in the places named is of equal import with other mandatory requirements of the Constitution that certain other action taken by the Legislature in the enactment of a bill, as for instance the yeas and nays on final passage, shall appear upon the journals, and the powers of the courts with respect to an examination thereof to determine whether the affirmative requirements of the Constitution in that respect have been complied with, are the same.
In the abstract, I also concur in the rule enunciated by Mr. Justice Whitfield as to the method by which evidence may be sufficiently established in the Legislature that notice of intention to apply for local legislation has been given in conformity with the Constitution, Art. III, Sec. 21, as amended in 1928, and with Chap. 13791, Acts of 1929.
In my judgment, however, the rule has not been complied with in the passage of Chap. 14217, Acts of 1929, now under consideration, for the reason that there is a fatal variance between the notice that was published, and the bill that was actually enacted as a local law pursuant thereto.
The notice actually published refers to an intention to apply for the enactment of a law "requiring the board of county commissioners of Marion County, Florida, to refrain from offering for sale $1,000,000 par value of Marion County road bonds remaining unsold and undelivered of the $4,500,000 issue of road bonds of said county voted in the year 1925, upon the ratification of such law (that is, the proposed new law) by a majority of the qualified freeholders of said county, to be ascertained in an election to be called and submitted as shall be provided in said law * * *."
The bill that was actually passed pursuant to that notice, which became Chap. 14217, unqualifiedly and unconditionally *Page 778 
cancelled and abrogated the authority of the county Commissioners to issue one-half of the remaining bonds ($500,000), and directed the commissioners to call an election to determine whether the other $500,000 should or should not be issued. Such a bill, in my judgment, is materially at variance with a notice of intention to apply for a bill to cancel the entire remaining $1,000,000 subject to the approval of the electors as to that action. If the proposed bill was not to become operative until ratified by the electors, no notice of intention to apply for its passage would be necessary (Constitution, Art. III, Sec. 21, as amended). The electorate might have been content to submit the cancellation of the entire remaining $1,000,000 to a vote, and therefore made no protest to their representatives in the Legislature. That is what the published notice stated would be done. Instead of that, the bill unconditionally cancels half the remaining $1,000,000 and submits only the issuance of the other half to electorate. To that action there may have been much objection, had the electorate been previously notified as required by the Constitution that such would be the object of the proposed bill. It completely withdrew from the electorate any choice or voice as to the issuance of the half million unconditionally cancelled. It is for those reasons, that is, the variance between the notice as published and the bill as actually passed, that I think the requirements of the Constitution have not been complied with and that the chancellor was therefore correct in holding the bill void.
If Chap. 14217, as actually passed, conformed to the published notice of intention to apply therefor as shown by the publisher's affidavit attached to the bill and as spread upon the journal, then I would also concur in the view that the requirements of the Constitution, Art. III, *Page 779 
Sec. 21, and of Chap. 13791 had been complied with in respect to the establishment in the Legislature of evidence that notice of intention to apply for passage of the bill had been given, and that the Act is valid.
I differ from the opinion of Mr. Justice WHITFIELD only as to the application of the rules enunciated by him to this particular statute on account of the variance above mentioned.
I think the decree appealed from should be affirmed and therefore dissent.